*44ORDER
PER CURIAM
The Attorney General for the State of Missouri appeals the trial court’s judgment granting Marshall Egson’s petition for removal from the sex offender registry. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).